March 27, 2009


Mr. Frederick B. Wulff
Shackelford Melton & McKinley, LLP
3333 Lee Parkway Tenth Floor
Dallas, TX 75219
Ms. Elizabeth Bloch
Brown McCarroll, L.L.P.
111 Congress Avenue, Suite 1400
Austin, TX 78701

RE:   Case Number:  07-1059
      Court of Appeals Number:
      Trial Court Number:  06-51683

Style:      FINANCIAL INDUSTRIES CORPORATION
      v.
      XL SPECIALTY INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy A. Simon        |
|   |Mr. Charles F. Fulbruge   |
|   |III, Clerk                |
|   |Ms. Gabriela Richeimer    |